Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Claims 
Claims 1-12 were cancelled in a previous communication. Claims 13-32 are pending. Claims 13, 14, 16, 18-23, 25, 27, 28, 31, and 32 read on the elected species of compound 2, N-ethyl-2-thioxo-1,2-dihydropyridine-3-carboxamide. Claims 15, 17, 24, 26, 29, and 30 are withdrawn as being directed towards a non-elected species.

Election/Restrictions
Claims 13, 14, 16, 18-23, 25, 27, 28, 31 and 32 are allowable. Claims 15, 17, 24, 26, 29, and 30, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among species “each chemical compound as embraced by formulae (Ia) and I’a)” in claim 12 in the claim set filed 07/21/2015, as set forth in the Office action mailed on 09/23/2016, is hereby withdrawn and claims 15, 17, 24, 26, 29, and 30 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jeffery McIntyre on 02/22/2021.

The application has been amended as follows: 

In the claims:
In claim 14, lines 2-3 the phrase “unsaturated C2-C20 alkyls,” has been deleted.  
In claim 23, lines 2-3, the phrase “unsaturated C2-C20 alkyls,” has been deleted.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Pursuant to an appeals conference, the panel concluded that the structures in Zheng (of record), are too dissimilar from the structures disclosed by Pregnolato (of record) for one having ordinary skill in the art to look to Zheng to determine a concentration that would be effective in a .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims are allowed. 13-32 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE PEEBLES whose telephone number is (571)272-6247.  The examiner can normally be reached on Monday through Friday: 9 am to 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.